Citation Nr: 1505013	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-26 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a left hip condition to include femoroacetabular impingement (FAI), mild premature osteoarthritis and a tear of the labrum.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2006 to December 2006, March 2008 to March 2009 and August 2009 to August 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the April 18, 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified at a videoconference hearing in front of the undersigned Veteran's Law Judge (VLJ) in November 2014.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Upon a review of the record, the Board finds further evidentiary development is required prior to the adjudication of the claim of entitlement to service connection for a left hip condition to include femoroacetabular impingement (FAI), mild premature osteoarthritis and a tear of the labrum.  

The Veteran was most recently afforded a VA examination in August 2014.  The VA examiner provided a primary diagnosis of femoroacetabular impingement (FAI) with mixed pinch and cam components causing a combined impingement in the left hip, a second diagnosis of mild, premature osteoarthritis and a third diagnosis of an anterosuperior tear of the labrum.  The VA examiner explained that the abnormality that leads to FAI was developmental in origin when the hip bones do not form normally during the childhood growing years.  While the VA examiner seems to suggest that the Veteran's left hip disorder is congenital, developmental, or familial in origin, the examiner's opinion does not provide sufficient medical guidance of whether this disorder is a disease process, a defect or abnormality, or an acquired disorder.  Further, the VA examiner explained that the Veteran's in-service hip injuries (sprain and complaints of pain) were found to be acute conditions that resolved without residual, however, there was no explanation regarding the etiology of the Veteran's tear of the labrum.  As such, a new VA examination is necessary prior to the adjudication of the Veteran's claim.  See 38 C.F.R. § 3.159 (c).

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file to an appropriate VA examiner to address the nature and etiology of any left hip condition to include, but not limited to, (a) femoroacetabular impingement, (b) mild premature osteoarthritis and (c) tear of the labrum.  

The Veteran's claims file (including this remand) must be reviewed by the examiner.  Based on a review of the claims file the examiner must provide a written response to the following request/inquiries: 

a)  Identify any currently diagnosed left hip condition that have been present throughout the pendency of this appeal, including, but not limited to femoroacetabular impingement, mild premature osteoarthritis, and tear of the labrum. 

b)  As to each diagnosis noted, is such condition congenital or developmental in nature?  If the answer is yes, is the condition(s) a disease or a defect?  (Note: A disease is capable of improvement or deterioration while a defect is static.)  The VA examiner should cite to any relevant medical text or literature regarding the proper classification of the Veteran's left hip condition(s).   

c)  If the left hip condition(s) is a congenital or developmental defect, is it at least as likely as not (a 50 percent or greater probability) that there was a superimposed disease or injury during military service that resulted in additional disability?

d)  If left hip condition(s) is a congenital or developmental disease:

(i)  Does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran had a left hip condition(s) that existed prior to his entry onto active duty? 

(ii)  If the answer to (i) is yes, does the evidence clearly and unmistakably show (i.e., it is undebatable) that the pre-existing condition was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

e)  As to any acquired disorder that is not a congenital or development disease or defect, is it at least as likely as not (a 50 percent or greater probability) that the condition(s) is etiologically related to his active duty service?

The examiner should reconcile any opinion with the evidence of record, and cite to the record as appropriate

2.  After the development, the claims file should be reviewed to ensure complete compliance with the directives of this remand.  If it is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  Then, the claim for service connection of a left hip condition(s) must be readjudicated.  If the benefit remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


